On November 15,2012, the Defendant was sentenced for Escape, a felony, in violation of Section 45-7-306(2), MCA, to the Montana State Prison for a period of Ten (10) years, with Two (2) years suspended, upon the conditions set forth in the Judgment and Commitment; Defendant granted credit for time served prior to sentencing for February 7, 2011-March 28, 2011; the Defendant pay restitution to the State in the amount of $694.50 for costs incurred in extraditing back to Montana from Idaho; sentence shall run consecutively to the sentence imposed in Cause No. DC-06-538 in Flathead County, Montana; and other terms and conditions given in the Judgment and Commitment on November 15, 2012.
On February 11, 2014, on appeal, the Montana Supreme Court Reversed and Remanded the District Court’s Judgment and Commitment dated November 16, 2012. The District Court Amended the Judgment and Commitment on March 19,2014, and deleted the order for Defendant to pay restitution to the State in the amount of $694.50 for costs incurred in extraditing the Defendant back to Montana from Idaho. All other terms and conditions imposed in the Judgment and Commitment dated November 16, *912012, remain the same.
DATED this 8th day of September, 2014.
On August 7,2014, the Defendant’s Applicationfor review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and appeared by Vision Net from the Great Falls Regional Prison in Great Falls, Montana. The Defendant stated that he was representing himself ProSe. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless if is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.